



Exhibit 10.1


1/1/18 - 12/31/20 Award
Performance Stock Units


TRIMAS CORPORATION
2017 EQUITY AND INCENTIVE COMPENSATION PLAN
PERFORMANCE STOCK UNITS AGREEMENT


TriMas Corporation (the “Company”), as permitted by the TriMas Corporation 2017
Equity and Incentive Compensation Plan (“Plan”), and as approved by the
Committee, has granted to the individual listed below (“Grantee”), the
opportunity to earn performance-based Restricted Stock Units (“PSUs”) in the
amount designated in this Performance Stock Units Agreement (“Agreement”),
subject to the terms and conditions of the Plan and this Agreement.
Unless otherwise defined in this Agreement or in one or more Appendices to this
Agreement, the terms used in this Agreement have the same meanings as defined in
the Plan.


I.    NOTICE OF PSU AWARD
Grantee:
[specify Grantee’s name]
Date of Agreement:
As of [enter date]
Date of Grant:
[Grant Date]
Number of PSUs in Award:
[number of PSUs] (“Target”), subject to addition or subtraction as set forth on
Appendix A depending on achievement of applicable Management Objectives
Performance Period:
Beginning on January 1, 2018, and continuing through December 31, 2020
Settlement Date
May 1, 2021
Settlement Method:
Earned and vested PSUs will be settled by delivery of one share of Common Stock
for each PSU being settled



II.    AGREEMENT
A.    Grant of PSUs. The Company has granted to Grantee (who, pursuant to this
award is a Participant in the Plan) the opportunity to earn the number of PSUs
described above, subject to adjustment as provided otherwise in this Agreement
(this “Award”). The PSUs evidenced by




--------------------------------------------------------------------------------





this Agreement are payable only in shares of Common Stock as described in this
Agreement. Notwithstanding anything to the contrary anywhere else in this
Agreement, the PSUs subject to this Award are subject to the terms and
provisions of the Plan, which are incorporated by reference into this Agreement.
1.    Vesting. Except as otherwise designated in this Agreement, Grantee must be
a Service Provider on the Settlement Date (as such term is defined in Section
II.A.7 below) to be eligible to earn and receive payment for any PSUs, and any
PSUs subject to this Award will be canceled and forfeited if Grantee terminates
as a Service Provider prior to the Settlement Date. Any PSUs that remain
unearned after the “Determination Date” (as such term is defined in Appendix A)
will be cancelled and forfeited.
2.    Performance Goals to Earn PSUs. Grantee will only receive shares of Common
Stock related to, and to the extent that such shares are earned pursuant to, the
Management Objectives and goals specified in Appendix A to this Agreement
(“Performance Goals”).
3.    Dividend Equivalent Rights. Grantee shall be credited with cash per PSU
equal to the amount of each cash dividend paid by the Company (if any) to
holders of Common Stock generally with a record date occurring on or after the
Date of Grant and prior to the time when the PSUs are earned and/or vest and are
settled in accordance with Section II.A.7 hereof. Any amounts credited pursuant
to the immediately preceding sentence shall be subject to the same applicable
terms and conditions (including earning, vesting, payment, and forfeitability)
as apply to the PSUs based on which the dividend equivalents were credited, and
such amounts shall be paid in either cash or Common Stock, as determined by the
Committee in its sole discretion, at the same time as the PSUs to which they
relate. If such amounts are paid in Common Stock, the number of shares so paid
shall be rounded down to the nearest whole number and shall be determined by
dividing such credited amounts by the Market Value per Share on the payment
date.
4.    Rights as a Shareholder. This Award does not entitle Grantee to any
ownership interest in any actual shares of Common Stock unless and until such
shares of Common Stock are issued to Grantee pursuant to the terms of the Plan.
Except as otherwise provided in Section II.A.3 hereof, until shares of Common
Stock are issued to Grantee in settlement of earned PSUs under this Award,
Grantee will have none of the rights of a stockholder of the Company with
respect to the shares of Common Stock issuable in settlement of the PSUs,
including the right to vote the shares of Common Stock. Shares of Common Stock
issuable in settlement of PSUs will be delivered to Grantee on the Settlement
Date in book entry form or in such other manner as the Committee may determine.
5.    Adjustments. The PSUs covered by this Award will be subject to adjustment
as provided in Section 11 of the Plan.
6.    Termination of Service; Forfeiture.
(a)     Voluntary Termination; Termination by Company. Any PSUs subject to this
Award will be canceled and forfeited if, prior to the Settlement Date, Grantee
voluntarily terminates as a Service Provider (other than for Good Reason as
provided below), or if


2

--------------------------------------------------------------------------------





Grantee’s status as a Service Provider is terminated by the Company or a
Subsidiary for any reason (other than death, Disability, or Retirement).
(b)     Qualifying Termination Prior to a Change in Control. Notwithstanding the
foregoing, and except as set forth in subsection (f) of this Section II.A.6, if
Grantee ceases to be a Service Provider prior to the Settlement Date as a result
of Grantee’s Qualifying Termination, Grantee shall vest in a pro-rata portion of
the number of PSUs, if any, that are earned under Section II.A.2 due to the
achievement of the performance measures specified in Appendix A during the
performance period specified in the table above (the “Performance Period”). The
pro-rata percentage of the number of PSUs to be earned and settled under Section
II.A.7 shall be equal to (x) the amount determined under Section II.A.2 above at
the end of the Performance Period, multiplied by (y) a fraction (not greater
than 1), the numerator of which is the number of whole calendar months Grantee
was employed or rendering services from the beginning of the Performance Period
through the date of Grantee’s Qualifying Termination, and the denominator of
which is 36.
(c)    Disability. Notwithstanding the foregoing, if Grantee ceases to be a
Service Provider prior to the Settlement Date as a result of Grantee’s
Disability, Grantee’s PSUs shall become vested at the end of the Performance
Period in the number of PSUs that would have been actually earned due to the
achievement of the performance measures specified in Appendix A, assuming
Grantee had continued to be a Service Provider through the Settlement Date.
(d)    Death. Notwithstanding the foregoing, if Grantee ceases to be a Service
Provider prior to the Settlement Date as a result of Grantee’s death, Grantee’s
PSUs shall immediately become fully vested based on the Target number set forth
in “Number of PSUs in Award” in Section I.
(e)     Retirement. If Grantee ceases to be a Service Provider as a result of
Grantee’s Retirement, the Committee may, in its discretion, permit Grantee to
receive a pro-rata amount of PSUs, with the pro-rata amount determined in
accordance with subsection (b) of this Section II.A.6.
(f)    Change in Control. In the event of a Change in Control that occurs prior
to the Settlement Date, the PSUs will vest in accordance with this Section
II.A.6(f).
(1)    Notwithstanding anything set forth herein to the contrary, if at any time
before the Settlement Date or forfeiture of the PSUs, and while Grantee is
continuously a Service Provider, a Change in Control occurs, then the PSUs will
vest (except to the extent that a Replacement Award is provided to Grantee in
accordance with Section II.A.6(f)(2) to continue, replace or assume the PSUs
covered by this Agreement (the “Replaced Award”)) as follows: the number of PSUs
subject to this Award that shall become vested and non-forfeitable shall equal
(x) the Target number set forth in “Number of PSUs in Award” in Section I, less
(y) the number of PSUs that had already become vested as of the date of such
termination, but in no event may negative discretion be exercised with respect
to the number of PSUs


3

--------------------------------------------------------------------------------





vested. Any PSUs that are not earned and do not vest in accordance with the
foregoing sentence shall terminate and be forfeited.
(2)    For purposes of this Agreement, a “Replacement Award” means an award (A)
of the same type (e.g., performance stock units) as the Replaced Award, (B) that
has a value at least equal to the value of the Replaced Award, (C) that relates
to publicly traded equity securities of the Company or its successor in the
Change in Control or another entity that is affiliated with the Company or its
successor following the Change in Control, (D) if Grantee holding the Replaced
Award is subject to U.S. federal income tax under the Code, the tax consequences
of which to such Grantee under the Code are not less favorable to such Grantee
than the tax consequences of the Replaced Award, and (E) the other terms and
conditions of which are not less favorable to Grantee holding the Replaced Award
than the terms and conditions of the Replaced Award (including the provisions
that would apply in the event of a subsequent Change in Control). A Replacement
Award may be granted only to the extent it does not result in the Replaced Award
or Replacement Award failing to comply with or be exempt from Section 409A of
the Code. Without limiting the generality of the foregoing, the Replacement
Award may take the form of a continuation of the Replaced Award if the
requirements of the two preceding sentences are satisfied. The determination of
whether the conditions of this Section II.A.6(f)(2) are satisfied will be made
by the Committee, as constituted immediately before the Change in Control, in
its sole discretion.
(3)    If, after receiving a Replacement Award, Grantee experiences a Qualifying
Termination with the Company or a Subsidiary (or any of their successors) (as
applicable, the “Successor”) within a period of two years after the Change in
Control and prior to the Settlement Date, the number of PSUs subject to this
Award that shall become vested and non-forfeitable shall equal (x) the Target
number set forth in “Number of PSUs in Award” in Section I, less (y) the number
of PSUs that had already become vested as of the date of such termination, but
in no event may negative discretion be exercised with respect to the number of
PSUs vested. Any PSUs that are not earned and do not vest in accordance with the
foregoing sentence shall terminate and be forfeited.
Any PSUs that are not earned and do not vest in accordance with this Section
II.A.6. shall terminate and be forfeited as of the date Grantee ceases to be a
Service Provider. However, in particular, this Award is subject to Section 18(c)
of the Plan.
7.    Determination of PSUs Earned and Vested; Settlement.
(a)Subject to Section II.A.7(b), upon the Committee’s certification of
achievement of the Performance Goals, and Grantee’s satisfaction of the vesting
requirements in Section II.A.1 and Section II.A.6 above, as applicable, this
Award shall be settled by issuing to Grantee the number of shares of Common
Stock determined pursuant to Appendix A, and Grantee’s name shall be entered as
the shareholder of record on the


4

--------------------------------------------------------------------------------





books of the Company with respect to such shares. This settlement shall occur on
May 1, 2021 (the “Settlement Date”).


(b)The PSUs that become vested as a result of Grantee’s death pursuant to
Section II.A.6(d) will be settled by issuing to Grantee one share of Common
Stock for each PSU that is vested within 30 days of Grantee’s death, and
Grantee’s name shall be entered as the shareholder of record on the books of the
Company with respect to such shares. The PSUs that become vested as a result of
a Change in Control where no Replacement Award is provided pursuant to Section
II.A.6(f)(1) will settled by issuing to Grantee on share of Common Stock for
each PSU that is vested within 30 days of the Change in Control, and Grantee’s
name shall be entered as the shareholder of record on the books of the Company
with respect to such shares. The PSUs that become vested as a result of
Grantee’s Qualifying Termination within two years after a Change in Control
pursuant to Section II.A.6(f)(3) will be settled by issuing to Grantee one share
of Common Stock for each PSU that is vested within 30 days of such Qualifying
Termination, and Grantee’s name shall be entered as the shareholder of record on
the books of the Company with respect to such shares.


(c)Any unearned PSUs at the end of the Performance Period, or if earlier, the
time of settlement, will be canceled and forfeited. In all circumstances, the
number of PSUs earned or vested will be rounded down to the nearest whole PSU,
unless otherwise determined by the Committee.


B.    Other Terms and Conditions.
1.    Non-Transferability of Award. Except as described below, this Award and
the PSUs subject to this Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution. The terms of this Award are binding on the executors,
administrators, heirs, successors and assigns of Grantee.
2.    Withholding. To the extent that the Company is required to withhold
federal, state, local or foreign taxes or other amounts in connection with any
payment made or benefit realized by Grantee under this Agreement, and the
amounts available to the Company for such withholding are insufficient, it shall
be a condition to the receipt of such payment or the realization of such benefit
that Grantee make arrangements satisfactory to the Company for payment of the
balance of such taxes or other amounts required to be withheld. If Grantee’s
benefit is to be received in the form of shares of Common Stock, then (a) if
Grantee is subject to Section 16 of the Exchange Act, Grantee may elect that (1)
the Company will withhold shares of Common Stock having a value equal to the
amount required to be withheld or (2) Grantee will pay to the Company an amount
in cash equal to the amount required to be withheld, and (b) if Grantee is not
subject to Section 16 of the Exchange Act, Grantee may elect that all or any
part of such withholding requirement be satisfied by the retention by the
Company of a portion of the Common Stock to be delivered to Grantee, by
delivering to the Company other Common Stock held by Grantee, or by tendering
sufficient funds in cash or cash equivalent to the Company. The shares of Common
Stock used for tax or other withholding will be valued at an amount equal to the
fair market value of such shares of Common Stock on the date the benefit is to
be included in Grantee’s income. In no event will the fair market


5

--------------------------------------------------------------------------------





value of the shares of Common Stock to be withheld and/or delivered pursuant to
this Section II.B.2 to satisfy applicable withholding taxes or other amounts in
connection with the benefit exceed (x) the maximum amount that could be required
to be withheld or (y) if so determined by the Committee after the date hereof,
the minimum amount required to be withheld.
3.    Dispute Resolution. Grantee and the Company agree that any disagreement,
dispute, controversy, or claim arising out of or relating to this Agreement, its
interpretation, validity, or the alleged breach of this Agreement, will be
settled exclusively and, consistent with the procedures specified in this
Section II.B.3, irrespective of its magnitude, the amount in controversy, or the
nature of the relief sought, in accordance with the following:
(a)    Negotiation. Grantee and the Company will use their best efforts to
settle the dispute, claim, question or disagreement. To this effect, they will
consult and negotiate with each other in good faith and, recognizing their
mutual interests, attempt to reach a just and equitable solution satisfactory to
both parties.
(b)    Arbitration. If Grantee and the Company do not reach a solution within a
period of 30 days from the date on which the dispute, claim, disagreement, or
controversy arises, then, upon written notice by Grantee to the Company or the
Company to Grantee, all disputes, claims, questions, controversies, or
differences will be submitted to arbitration administered by the American
Arbitration Association (the “AAA”) in accordance with the provisions of its
Employment Arbitration Rules and Mediation Procedures (the “Arbitration Rules”).
(1)    Arbitrator. The arbitration will be conducted by one arbitrator skilled
in the arbitration of executive employment matters. The parties to the
arbitration will jointly appoint the arbitrator within 30 days after initiation
of the arbitration. If the parties fail to appoint an arbitrator as provided
above, an arbitrator with substantial experience in executive employment matters
will be appointed by the AAA as provided in the Arbitration Rules. The Company
will pay all of the reasonable fees, if any, and expenses of the arbitrator and
the arbitration, unless otherwise determined by the arbitrator. Each party to
the arbitration will be responsible for his/its respective attorneys’ fees or
other costs of representation.
(2)    Location. The arbitration will be conducted in Oakland County, Michigan.
(3)    Procedure. At any oral hearing of evidence in connection with the
arbitration, each party or its legal counsel will have the right to examine its
witnesses and cross-examine the witnesses of any opposing party. No evidence of
any witness may be presented in any form unless the opposing party or parties
has the opportunity to cross-examine the witness, except under extraordinary
circumstances in which the arbitrator determines that the interests of justice
require a different procedure.
(4)    Decision. Any decision or award of the arbitrator is final and binding on
the parties to the arbitration proceeding. The parties agree that the
arbitration


6

--------------------------------------------------------------------------------





award may be enforced against the parties to the arbitration proceeding or their
assets wherever they may be found and that a judgment upon the arbitration award
may be entered in any court having jurisdiction.
(5)    Power. Nothing contained in this Agreement may be deemed to give the
arbitrator any authority, power, or right to alter, change, amend, modify, add
to, or subtract from any of the provisions of this Agreement.
The provisions of this Section II.B.3 survive the termination or expiration of
this Agreement, are binding on the Company’s and Grantee’s respective
successors, heirs, personal representatives, designated beneficiaries and any
other person asserting a claim described above, and may not be modified without
the consent of the Company. To the extent arbitration is required, no person
asserting a claim has the right to resort to any federal, state or local court
or administrative agency concerning the claim unless expressly provided by
federal statute, and the decision of the arbitrator is a complete defense to any
action or proceeding instituted in any tribunal or agency with respect to any
dispute, unless precluded by federal statute.
4.    Section 409A of the Code. To the extent applicable, it is intended that
this Agreement and the Plan comply with or be exempt from the provisions of
Section 409A of the Code. This Agreement and the Plan shall be administered in a
manner consistent with this intent, and any provision that would cause this
Agreement or the Plan to fail to satisfy Section 409A of the Code shall have no
force or effect until amended to comply with or be exempt from Section 409A of
the Code (which amendment may be retroactive to the extent permitted by Section
409A of the Code and may be made by the Company without the consent of the
Grantee).
5.    No Continued Right as Service Provider. Nothing in the Plan or in this
Agreement confers on Grantee any right to continue as a Service Provider, or
interferes with or restricts in any way the rights of the Company or any
Subsidiary, which are hereby expressly reserved, to discharge Grantee at any
time for any reason whatsoever, with or without Cause, except to the extent
expressly provided otherwise in a written employment agreement between Grantee
and the Company or any Subsidiary.
6.    Effect on Other Benefits. In no event will the value, at any time, of the
PSUs or any other payment or right to payment under this Agreement be included
as compensation or earnings for purposes of any other compensation, retirement,
or benefit plan offered to employees of, or other Service Providers to, the
Company or any Subsidiary unless otherwise specifically provided for in such
plan.
7.    Unfunded and Unsecured General Creditor. Grantee, as a holder of PSUs and
rights under this Agreement has no rights other than those of a general creditor
of the Company. The PSUs represent an unfunded and unsecured obligation of the
Company, subject to the terms and conditions of this Agreement and the Plan.
8.    Severability. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid or
unenforceable, the remainder of this Agreement and the application of such
provision to any other person or circumstances shall not


7

--------------------------------------------------------------------------------





be affected, and the provisions so held to be invalid or unenforceable shall be
reformed to the extent (and only to the extent) necessary to make it enforceable
and valid.
9.    Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the PSUs and Grantee’s participation in the Plan, or future
awards that may be granted under the Plan, by electronic means or request
Grantee’s consent to participate in the Plan by electronic means. Grantee hereby
consents to receive such documents by electronic delivery and, if requested,
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.
10.    Nature of Grant. In accepting this Award, Grantee acknowledges that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time unless otherwise provided in the Plan or this Agreement;
(b)    the grant of this Award is voluntary and occasional and does not create
any contractual or other right to receive future grants of awards, or benefits
in lieu of awards, even if awards have been granted repeatedly in the past,
(c)    all decisions with respect to future grants, if any, will be at the sole
discretion of the Committee;
(d)    Grantee is voluntarily participating in the Plan;
(e)    the PSUs and the Common Stock subject to the PSUs are an extraordinary
item that does not constitute compensation of any kind for services of any kind
rendered to the Company or Grantee’s employer, and which is outside the scope of
Grantee’s employment contract, if any;
(f)    the PSUs and the Common Stock subject to the PSUs are not intended to
replace any pension rights or compensation;
(g)    the future value of the underlying Common Stock is unknown and cannot be
predicted with certainty;
(h)    Awards and resulting benefits are not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments insofar as permitted by law;
(i)    in consideration of the grant of the PSUs, no claim or entitlement to
compensation or damages shall arise from forfeiture of the PSUs resulting from
termination of Grantee’s employment with the Company or Grantee’s employer (for
any reason whatsoever and whether or not in breach of local labor laws) and
Grantee irrevocably releases the Company and Grantee’s employer from any such
claim that may arise; if, notwithstanding


8

--------------------------------------------------------------------------------





the foregoing, any such claim is found by a court of competent jurisdiction to
have arisen, Grantee shall be deemed irrevocably to have waived any entitlement
to pursue such claim; and
(j)    in the event Grantee ceases to be a Service Provider (whether or not in
breach of local labor laws), Grantee’s right to vest in the PSUs under the Plan,
if any, will terminate effective as of the date that Grantee is no longer a
Service Provider and will not be extended by any notice period mandated under
local law (e.g., active service would not include a period of “garden leave” or
similar period pursuant to local law); the Committee shall have the exclusive
discretion to determine when Grantee is no longer a Service Provider for
purposes of the PSUs.
11.    Non-U.S. Addendum. Notwithstanding any provisions in this Agreement, the
PSUs shall also be subject to the special terms and conditions set forth in the
Non-U.S. Addendum attached as Appendix C to this Agreement for Grantee’s
country. Moreover, if Grantee relocates to one of the countries included in the
Non-U.S. Addendum, the special terms and conditions for such country will apply
to Grantee to the extent the Company determines that the application of such
terms and conditions are necessary or advisable in order to comply with local
law or facilitate the administration of the Plan. The Non-U.S. Addendum attached
hereto as Appendix C constitutes part of this Agreement.
12.    Amendments. Any amendment to the Plan shall be deemed to be an amendment
to this Agreement to the extent that the amendment is applicable hereto;
provided, however, that (a) no amendment shall materially adversely affect the
rights of Grantee under this Agreement without Grantee’s written consent, and
(b) Grantee’s consent shall not be required to an amendment that is deemed
necessary by the Company to ensure compliance with Section 409A of the Code or
Section 10D of the Exchange Act.
13.    Relation to Plan. This Agreement is subject to the terms and conditions
of the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. The Committee acting pursuant to
the Plan, as constituted from time to time, shall, except as expressly provided
otherwise herein or in the Plan, have the right to determine any questions which
arise in connection with this Agreement.
14.    Governing Law. This Agreement is governed by and construed in accordance
with the laws of the State of Delaware, notwithstanding conflict of law
provisions.
15.    Clawback Policy. Any shares of Common Stock issued to Grantee in
settlement of the PSUs (plus dividend equivalent payments) shall be subject to
the Company’s recoupment policy, if any, as in effect from time to time.
Further, notwithstanding anything in this Agreement to the contrary, Grantee
acknowledges and agrees that (a) this Agreement and this Award described herein
(and any settlement thereof) are subject to the terms and conditions of such
policy, or any other form of Company recoupment (or similar) policy (if any) as
may be in effect from time to time specifically to implement Section 10D of the
Exchange Act and any applicable rules or regulations promulgated thereunder
(including applicable rules and regulations of any national securities exchange
on which the Common Stock may be traded) (the “Compensation Recovery


9

--------------------------------------------------------------------------------





Policy”), and (b) applicable provisions of this Agreement shall be deemed
superseded by and subject to the terms and conditions of the Compensation
Recovery Policy from and after the effective date thereof.
(Signature Page Follows)
    


10

--------------------------------------------------------------------------------





This Agreement may be executed in two or more counterparts, each of which is
deemed an original and all of which constitute one document.
TRIMAS CORPORATION
Dated as of: [grant date]
By:    /s/ Joshua A. Sherbin                          
Name: Joshua A. Sherbin
Title: Senior Vice President and General Counsel





GRANTEE ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS AGREEMENT, NOR IN THE PLAN,
CONFERS ON GRANTEE ANY RIGHT WITH RESPECT TO CONTINUATION AS A SERVICE PROVIDER
OF THE COMPANY OR ANY PARENT OR SUBSIDIARY, NOR INTERFERES IN ANY WAY WITH
GRANTEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE GRANTEE’S SERVICE PROVIDER
RELATIONSHIP AT ANY TIME, WITH OR WITHOUT CAUSE AND WITH OR WITHOUT PRIOR
NOTICE.
BY CLICKING THE “ACCEPT” BUTTON, GRANTEE ACKNOWLEDGES RECEIPT OF A COPY OF THE
PLAN AND REPRESENTS THAT GRANTEE IS FAMILIAR WITH THE TERMS AND PROVISIONS OF
THE PLAN. GRANTEE ACCEPTS THIS PERFORMANCE-BASED RESTRICTED STOCK UNITS AWARD
SUBJECT TO ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT AND THE PLAN.
GRANTEE HAS REVIEWED THE PLAN AND THIS AGREEMENT IN THEIR ENTIRETY. GRANTEE
AGREES TO ACCEPT AS BINDING, CONCLUSIVE AND FINAL ALL DECISIONS OR
INTERPRETATIONS OF THE COMMITTEE UPON ANY QUESTIONS ARISING UNDER THE PLAN OR
THIS AWARD.


11

--------------------------------------------------------------------------------






APPENDIX A
TO
PERFORMANCE STOCK UNITS AGREEMENT


PERFORMANCE GOALS FOR PSU AWARD


The actual number of PSUs earned by Grantee will be determined by the Committee
by May 1, 2021 following the end of the Performance Period (“Determination
Date”), using data as of, and including, December 31, 2020 under the rules
described below. Any PSUs not earned as of the Determination Date will be
canceled and forfeited.


1.    The actual number of shares of Common Stock delivered to Grantee in
settlement of the PSUs earned under this Agreement will be determined based on
actual performance results as described below, subject to Section II.A.1 of the
Agreement.


2.    The PSUs subject to this Award are earned based on the achievement of
specific performance measures over the Performance Period (i.e., January 1, 2018
through December 31, 2020) and determined on the Determination Date.


3.    50% of the Target PSUs will be earned based on the achievement of EPS CAGR
(the “EPS CAGR PSUs”), and 50% of the Target PSUs will be earned based on the
achievement of Relative Total Shareholder Return (“RTSR PSUs”).


4.    Definitions. For purposes hereof:


(A)
“EPS CAGR” means the cumulative average growth rate during the Performance
Period of the diluted earnings per share from continuing operations as reported
in the Company’s Income Statement within the applicable Form 10-Q and Form 10-K,
plus or minus special items that may occur from time-to-time that the Committee
believes should adjust the as-reported results for measurement of performance.



(B)
“Peer Group” means, of a benchmark group of 103 entities currently in the
S&PSmallCap 600 Capped Industrials index (the names of which are attached hereto
as Annex A), those entities that remain in the Peer Group as of the end of the
Performance Period after application of the Peer Group Adjustment Protocol.



(C)
“Peer Group Adjustment Protocol” means: (i) if an entity listed in Annex A files
for bankruptcy and/or liquidation, is operating under bankruptcy protection, or
is delisted from its primary stock exchange because it fails to meet the
exchange listing requirements, then such entity will remain in the Peer Group,
but RTSR for the Performance Period will be calculated as if such entity
achieved Total Shareholder Return placing it at the bottom (chronologically, if
more than one such entity) of the Peer Group; (ii) if, by the last day of the
Performance Period, an entity listed in Annex A has been acquired and/or is no
longer existing as a public company that is traded on its primary stock exchange
(other than for the reasons as described in subsection (i) above), then such
entity will not remain in the Peer Group and RTSR



i

--------------------------------------------------------------------------------





for the Performance Period will be calculated as if such entity had never been a
member of the Peer Group; and (iii) except as otherwise described in subsection
(i) and (ii) above, for purposes of this performance goal, for each of the
entities listed in Annex A, such entity shall be deemed to include any successor
to all or substantially all of the primary business of such entity at end of the
Performance Period.


(D)
“Relative Total Shareholder Return” or “RTSR” means the percentile rank of the
Company’s Total Shareholder Return among the Total Shareholder Returns of all
members of the Peer Group, ranked in descending order, at the end of the
Performance Period.



(E)
“Total Shareholder Return” means, with respect to the Common Stock and the
common stock of each of the members of the Peer Group, a rate of return
reflecting stock price appreciation, plus the reinvestment of dividends in
additional shares of stock, from the beginning of the Performance Period through
the end of the Performance Period. For purposes of calculating Total Shareholder
Return for each of the Company and the members of the Peer Group, the beginning
stock price will be based on the average closing stock price for the 20 trading
days immediately preceding January 1, 2018 on the principal stock exchange on
which the stock is then traded and the ending stock price will be based on the
average closing stock price for the 20 trading days immediately preceding
January 1, 2021 on the principal stock exchange on which the stock then trades.



5.    EPS CAGR Performance Matrix. From 0% to 200% of the EPS CAGR PSUs will be
earned based on achievement of the EPS CAGR performance goal during the
Performance Period as follows:


EPS CAGR %
EPS CAGR PSUs Earned
4.5%
40.0%
5.0%
50.0%
5.5%
65.0%
6.0%
77.5.%
6.5%
90.0%
7.5%
100.0%
8.5%
120.0%
9.5%
140.0%
10.0%
160.0%
10.5%
180.0%
11.0%
200.0%





5.    Number of EPS CAGR PSUs Earned. Following the Performance Period, on the
Determination Date, the Committee shall determine whether and to what extent the
EPS CAGR performance goal has been satisfied for the Performance Period and
shall determine the number of


ii

--------------------------------------------------------------------------------





EPS CAGR PSUs that shall become nonforfeitable hereunder and under the Agreement
on the basis of the following:


(A)
Below Threshold. If, upon the conclusion of the Performance Period, EPS CAGR for
the Performance Period falls below the lowest EPS CAGR level set forth in the
Performance Matrix, no EPS CAGR PSUs shall become nonforfeitable.



(B)
Threshold or Above. If, upon the conclusion of the Performance Period, EPS CAGR
for the Performance Period is exactly equal to one of the levels set forth in
the Performance Matrix, a percentage of the EPS CAGR PSUs equal to the
percentage set forth opposite such level in the Performance Matrix (rounded down
to the nearest whole number of PSUs) shall become nonforfeitable. If, upon the
conclusion of the Performance Period, EPS CAGR for the Performance Period falls
between two levels set forth in the Performance Matrix, a percentage of the EPS
CAGR PSUs shall become nonforfeitable based on straight-line mathematical
interpolation between the percentages applicable to such levels (rounded down to
the nearest whole number of PSUs).



6.    RTSR Performance Matrix. From 0% to 200% of the RTSR PSUs will be earned
based on achievement of the RTSR performance goal during the Performance Period
as follows:


Performance Level
Relative Total Shareholder Return
RTSR PSUs Earned
Threshold
Ranked below or at 25th percentile
0%
Above Threshold
Ranked at 35th percentile
50%
Target
Ranked at 50th percentile
100%
Intermediate
Ranked at 65th percentile
150%
Maximum
Ranked at or above 80th percentile
200%



7.    Number of RTSR PSUs Earned. Following the Performance Period, on the
Determination Date, the Committee shall determine whether and to what extent the
RTSR performance goal has been satisfied for the Performance Period and shall
determine the number of RTSR PSUs that shall become nonforfeitable hereunder and
under the Agreement on the basis of the following:


(A)
Threshold. If, upon the conclusion of the Performance Period, RTSR for the
Performance Period equals or falls below the “Threshold” level, as set forth in
the Performance Matrix, no RTSR PSUs shall become nonforfeitable.



(B)
Between Threshold and Above Threshold. If, upon the conclusion of the
Performance Period, RTSR for the Performance Period exceeds the “Threshold”
level, but is less than the “Above Threshold” level, as set forth in the
Performance Matrix, a percentage between 0% and 50% (determined on the basis of
straight-line mathematical interpolation) of the RTSR PSUs (rounded down to the
nearest whole number of PSUs) shall become nonforfeitable.





iii

--------------------------------------------------------------------------------





(C)
Above Threshold. If, upon the conclusion of the Performance Period, RTSR for the
Performance Period equals the “Above Threshold” level, as set forth in the
Performance Matrix, 50% of the RTSR PSUs (rounded down to the nearest whole
number of PSUs) shall become nonforfeitable.



(D)
Between Above Threshold and Target. If, upon the conclusion of the Performance
Period, RTSR for the Performance Period exceeds the “Above Threshold” level, but
is less than the “Target” level, as set forth in the Performance Matrix, a
percentage between 50% and 100% (determined on the basis of straight-line
mathematical interpolation) of the RTSR PSUs (rounded down to the nearest whole
number of PSUs) shall become nonforfeitable.



(E)
Target. If, upon the conclusion of the Performance Period, RTSR for the
Performance Period equals the “Target” level, as set forth in the Performance
Matrix, 100% of the RTSR PSUs shall become nonforfeitable.



(F)
Between Target and Intermediate. If, upon the conclusion of the Performance
Period, RTSR for the Performance Period exceeds the “Target” level, but is less
than the “Intermediate” level, as set forth in the Performance Matrix, a
percentage between 100% and 150% (determined on the basis of straight-line
mathematical interpolation) of the RTSR PSUs (rounded down to the nearest whole
number of PSUs) shall become nonforfeitable.



(G)
Intermediate. If, upon the conclusion of the Performance Period, RTSR for the
Performance Period equals the “Intermediate” level, as set forth in the
Performance Matrix, 150% of the RTSR PSUs shall become nonforfeitable.



(H)
Between Intermediate and Maximum. If, upon the conclusion of the Performance
Period, RTSR for the Performance Period exceeds the “Intermediate” level, but is
less than the “Maximum” level, as set forth in the Performance Matrix, a
percentage between 150% and 200% (determined on the basis of straight-line
mathematical interpolation) of the RTSR PSUs (rounded down to the nearest whole
number of PSUs) shall become nonforfeitable.

    
(I)
Equals or Exceeds Maximum. If, upon the conclusion of the Performance Period,
RTSR for the Performance Period equals or exceeds the “Maximum” level, as set
forth in the Performance Matrix, 200% of the RTSR PSUs shall become
nonforfeitable.





iv

--------------------------------------------------------------------------------





ANNEX A
S&P SmallCap 600 Industrials (End of December 2017)
Company Name
Ticker
Company Name
Ticker
Company Name
Ticker
AAON, Inc.
AAON
Forward Air Corporation
FWRD
Orion Group Holdings, Inc.
ORN
AAR Corp.
AIR
Franklin Electric Co., Inc.
FELE
Patrick Industries, Inc.
PATK
ABM Industries Incorporated
ABM
FTI Consulting, Inc.
FCN
PGT Innovations, Inc.
PGTI
Actuant Corporation
ATU
General Cable Corporation
BGC
Powell Industries, Inc.
POWL
Aegion Corporation
AEGN
Gibraltar Industries, Inc.
ROCK
Proto Labs, Inc.
PRLB
Aerojet Rocketdyne Holdings, Inc.
AJRD
Griffon Corporation
GFF
Quanex Building Products Corporation
NX
AeroVironment, Inc.
AVAV
Harsco Corporation
HSC
R.R. Donnelley & Sons Company
RRD
Alamo Group Inc.
ALG
Hawaiian Holdings, Inc.
HA
Raven Industries, Inc.
RAVN
Albany International Corp.
AIN
Healthcare Services Group, Inc.
HCSG
Resources Connection, Inc.
RECN
Allegiant Travel Company
ALGT
Heartland Express, Inc.
HTLD
Roadrunner Transportation Systems, Inc.
RRTS
American Woodmark Corporation
AMWD
Heidrick & Struggles International, Inc.
HSII
Saia, Inc.
SAIA
Apogee Enterprises, Inc.
APOG
Hillenbrand, Inc.
HI
Simpson Manufacturing Co., Inc.
SSD
Applied Industrial Technologies, Inc.
AIT
Hub Group, Inc.
HUBG
SkyWest, Inc.
SKYW
ArcBest Corporation
ARCB
Insperity, Inc.
NSP
SPX Corporation
SPXC
Astec Industries, Inc.
ASTE
Insteel Industries, Inc.
IIIN
SPX FLOW, Inc.
FLOW
Atlas Air Worldwide Holdings, Inc.
AAWW
Interface, Inc.
TILE
Standex International Corporation
SXI
Axon Enterprise, Inc.
AAXN
John Bean Technologies
JBT
Team, Inc.
TISI
AZZ Inc.
AZZ
Kaman Corporation
KAMN
Tennant Company
TNC
Barnes Group Inc.
B
Kelly Services, Inc.
KELY.A
Tetra Tech, Inc.
TTEK
Brady Corporation
BRC
Korn/Ferry International
KFY
The Greenbrier Companies, Inc.
GBX
Briggs & Stratton Corporation
BGG
Lindsay Corporation
LNN
Titan International, Inc.
TWI
Chart Industries, Inc.
GTLS
LSC Communications, Inc.
LKSD
Trex Company, Inc.
TREX
CIRCOR International, Inc.
CIR
Lydall, Inc.
LDL
Triumph Group, Inc.
TGI
Comfort Systems USA, Inc.
FIX
Marten Transport, Ltd.
MRTN
TrueBlue, Inc.
TBI
Cubic Corporation
CUB
Matson, Inc.
MATX
UniFirst Corporation
UNF
DXP Enterprises, Inc.
DXPE
Matthews International Corp
MATW
Universal Forest Products, Inc.
UFPI
Echo Global Logistics, Inc.
ECHO
Mercury Systems, Inc.
MRCY
US Ecology, Inc.
ECOL
Encore Wire Corporation
WIRE
Mobile Mini, Inc.
MINI
Veritiv Corporation
VRTV
Engility Holdings, Inc.
EGL
Moog Inc.
MOG.A
Viad Corp
VVI
EnPro Industries, Inc.
NPO
Mueller Industries, Inc.
MLI
Vicor Corporation
VICR
ESCO Technologies Inc.
ESE
Multi-Color Corporation
LABL
Wabash National Corporation
WNC
Essendant Inc.
ESND
MYR Group Inc.
MYRG
WageWorks, Inc.
WAGE
Exponent, Inc.
EXPO
National Presto Industries, Inc.
NPK
Watts Water Technologies, Inc.
WTS
Federal Signal Corporation
FSS
Navigant Consulting, Inc.
NCI
 
 
Forrester Research, Inc.
FORR
On Assignment, Inc.
ASGN
 
 





v

--------------------------------------------------------------------------------





APPENDIX B
TO
PERFORMANCE STOCK UNITS AGREEMENT


GLOSSARY


For purposes of this Agreement:


“Cause” means (a) Grantee’s conviction of or plea of guilty or nolo contendere
to a crime constituting a felony under the laws of the United States or any
State thereof or any other jurisdiction in which the Company or its Subsidiaries
conduct business; (b) Grantee’s willful misconduct in the performance of his or
her duties to the Company or its Subsidiaries and failure to cure such breach
within thirty (30) days following written notice thereof from the Company; (c)
Grantee’s willful failure or refusal to follow directions from the Board (or
direct reporting executive) and failure to cure such breach within thirty (30)
days following written notice thereof from the Board; or (d) Grantee’s breach of
fiduciary duty to the Company or its Subsidiaries for personal profit. Any
failure by the Company or a Subsidiary of the Company to notify Grantee after
the first occurrence of an event constituting Cause shall not preclude any
subsequent occurrences of such event (or a similar event) from constituting
Cause. Notwithstanding anything in this Agreement to the contrary, nothing in
this Agreement prevents Grantee from providing, without prior notice to the
Company, information to governmental authorities regarding possible legal
violations or otherwise testifying or participating in any investigation or
proceeding by any governmental authorities regarding possible legal violations,
and for purpose of clarity Grantee is not prohibited from providing information
voluntarily to the Securities and Exchange Commission pursuant to Section 21F of
the Exchange Act.


“Disability” (and similar terms) means Grantee’s physical or mental condition
resulting from any medically determinable physical or mental impairment that
renders Grantee incapable of engaging in any substantial gainful employment and
that can be expected to result in death or that has lasted or can be expected to
last for a continuous period of not less than 365 days. Notwithstanding the
foregoing, Grantee shall not be deemed to be Disabled as a result of any
condition that:


(a)
was contracted, suffered, or incurred while Grantee was engaged in, or resulted
from Grantee having engaged in, a felonious activity;



(b)
resulted from an intentionally self-inflicted injury or an addiction to drugs,
alcohol, or substances which are not administered under the direction of a
licensed physician as part of a medical treatment plan; or



(c)
resulted from service in the Armed Forces of the United States for which Grantee
received or is receiving a disability benefit or pension from the United States,
or from service in the armed forces of any other country irrespective of any
disability benefit or pension.



The Disability of Grantee and the date on which Grantee ceases to be a Service
Provider by reason of Disability shall be determined by the Committee, in
accordance with uniform


vi

--------------------------------------------------------------------------------





principles consistently applied, on the basis of such evidence as the Committee
and the Company deem necessary and desirable, and its good faith determination
shall be conclusive for all purposes of the Plan. The Committee or the Company
shall have the right to require Grantee to submit to an examination by a
physician or physicians and to submit to such reexaminations as the Committee or
the Company shall require in order to make a determination concerning Grantee’s
physical or mental condition; provided, however, that Grantee may not be
required to undergo a medical examination more often than once each 180 days. If
Grantee engages in any occupation or employment (except for rehabilitation as
determined by the Committee) for remuneration or profit, which activity would be
inconsistent with the finding of Disability, or if the Committee, on the
recommendation of the Company, determines on the basis of a medical examination
that Grantee no longer has a Disability, or if Grantee refuses to submit to any
medical examination properly requested by the Committee or the Company, then in
any such event Grantee shall be deemed to have recovered from such Disability.


“Good Reason” means:


(a)
A material and permanent diminution in Grantee’s duties or responsibilities;

(b)
A material reduction in the aggregate value of base salary and bonus opportunity
provided to Grantee by the Company; or

(c)
A permanent reassignment of Grantee to another primary office more than 50 miles
from the current office location.

Grantee must notify the Company of Grantee’s intention to invoke termination for
Good Reason within 90 days after Grantee has knowledge of such event and provide
the Company 30 days’ opportunity for cure, and Grantee must actually terminate
Grantee’s employment with the Company prior to the 365th day following such
occurrence or such event shall not constitute Good Reason. Grantee may not
invoke termination for Good Reason if Cause exists at the time of such
termination.


“Qualifying Termination” means a termination of Grantee’s status as a Service
Provider with the Company or a Subsidiary (a) for any reason other than:


(i)    death;
(ii)    Disability; or
(iii)    Cause; or
(b)    by Grantee without Good Reason.


“Retirement” means termination of Grantee’s status as a Service Provider with
the consent of the Committee after attaining age 55 and five years of service
with the Company and its Subsidiaries.


“Service Provider” means an individual actively providing services to the
Company or a Subsidiary.




vii

--------------------------------------------------------------------------------





APPENDIX C
TO
PERFORMANCE STOCK UNIT AGREEMENT


NON-U.S. ADDENDUM


Additional Terms and Conditions for Equity Grants Under the TriMas Corporation
2017 Equity and Incentive Compensation Plan, as amended


Terms and Conditions


This Addendum includes additional terms and conditions that govern the
performance-based Restricted Stock Units (“PSUs”) granted to you under the
TriMas Corporation 2017 Equity and Incentive Compensation Plan (referred to as
the “Plan”) if you reside in one of the countries listed below. Certain
capitalized terms used but not defined in this Addendum have the meanings set
forth in the Plan and/or your award agreement (the “Agreement”) that relates to
your award. By accepting your award, you agree to be bound by the terms and
conditions contained in the paragraphs below in addition to the terms of the
Plan, the Agreement, and the terms of any other document that may apply to you
and your award.




COUNTRY-SPECIFIC LANGUAGE
Below please find country specific language that applies to Grantees in the
following countries: the United Kingdom.




UNITED KINGDOM


Terms and Conditions


Retirement. For purposes of the Agreement and notwithstanding the definition of
“Retirement” in Appendix B hereto, “Retirement” shall mean the termination of
Grantee’s services with the Company or a Subsidiary in circumstances determined
by the Committee (in its reasonable discretion, provided that, for the avoidance
of doubt, the Committee shall not be obliged to exercise its discretion in favor
of the Grantee) to be retirement.


Dividend Equivalent Rights. Section II.A.3 of the Agreement is hereby amended in
its entirety to read as follows:


“Grantee shall be notionally credited with cash per PSU equal to the amount of
each cash dividend paid by the Company (if any) to holders of Common Stock
generally with a record date occurring on or after the Date of Grant and prior
to the time when the PSUs are earned and/or vest and are settled in accordance
with Section II.A.7 hereof. Any amounts notionally credited pursuant to the
immediately preceding sentence shall be subject to the same applicable terms and
conditions (including earning, vesting, payment, and forfeitability) as apply to
the PSUs based on which the dividend equivalents were notionally credited, and
such amounts shall be paid in either cash or Common Stock, as determined by the
Committee


viii

--------------------------------------------------------------------------------





in its sole discretion, at the same time as the PSUs to which they relate. If
such amounts are paid in Common Stock, the number of shares so paid shall be
rounded down to the nearest whole number and shall be determined by dividing the
amounts so notionally credited by the Market Value per Share on the payment
date. Notwithstanding the foregoing provisions of this Section II.A.3, Grantee
shall not be entitled to the cash notionally credited at any time to the PSUs
(or the Common Stock representing the same, as the case may be) either legally
or beneficially unless and until Grantee becomes entitled to receive the actual
Common Stock in respect of this Award pursuant to Section II.A.7 of this
Agreement.”
Non-Transferability of Award. Section II.B.1 of the Agreement is hereby amended
in its entirety to read as follows:


“Except as described below, this Award and the PSUs subject to this Award may
not be sold, pledged, assigned, hypothecated, transferred, or disposed of in any
manner other than by will or by the laws of descent or distribution and this
Award shall lapse and any unvested PSUs subject to this Award shall be forfeited
if a bankruptcy order is made in respect of Grantee.”


Withholding. Section II.B.2 of the Agreement is hereby amended in its entirety
to read as follows:


“Grantee hereby indemnifies the Company, Grantee’s employer or any other person
in respect of:


(i)
any amount of income tax for which the Company, Grantee’s employer or any other
person is obliged to account under the Pay-As-You-Earn system and any amounts of
employee’s national insurance contributions arising from the earning and/or
vesting of this Award (or which would not otherwise have arisen but for the
grant of this Award to Grantee); and



(ii)
any amount of income tax for which the Company, Grantee’s employer or any other
person is obliged to account under the Pay-As-You-Earn system and any amounts of
employee’s national insurance contributions arising in respect of, or in
connection with the holding or disposal by Grantee of the shares of Common Stock
acquired pursuant to this Award or the conversion of such shares of Common Stock
into securities of another description whilst such shares of Common Stock are
held by Grantee,

 
and in pursuance of such indemnity, Grantee hereby agrees that he or she shall
pay to the Company (or to such other entity as directed by it) such amount as
shall be notified to Grantee by the Company as being due on any occasion under
such indemnity, within seven days after being so notified. To the extent that
Grantee fails to pay any amount so notified to him or her by the Company within
seven days after such notification, Grantee hereby agrees that the Company may
withhold, or procure the withholding, from any salary, wages, payment or
payments due to Grantee from


ix

--------------------------------------------------------------------------------





the Company or Grantee’s employer an amount which is equal to the amount
notified to Grantee, sell or procure the sale of sufficient of the shares of
Common Stock acquired by Grantee pursuant to this Award on behalf of Grantee to
produce a sum which after any costs of sale is sufficient to discharge the
amount so notified to Grantee and retain such sum or make such other
arrangements, by which Grantee hereby agrees to be bound, so as to ensure that
the amount notified to Grantee is discharged in full. The Company will not be
obliged to deliver any shares of Common Stock to Grantee pursuant to this Award,
if Grantee fails to comply with his or her obligations under the foregoing
provisions of this Section II.B.2 and Grantee shall not be entitled to receive
the delivery of such shares of Common Stock.”


Clawback Policy. Section II.B.15 of the Agreement shall not apply.


Data Privacy. A new Section II.B.16 is added to the Agreement to read as
follows:


The Company and Rieke Packaging Systems Limited (the “Grantee’s Employer”),
(together the “Relevant TriMas Companies”) will process the Grantee’s personal
data in connection with the Plan. For the purposes of data protection
legislation, the Relevant TriMas Companies will each act as controller in
relation to such personal data.
Categories of Personal Data
The categories of personal data that we will process in connection with the Plan
are the Grantee’s:
•
name;

•
date of birth;

•
job title;

•
home address (and, if different, mailing address) and postal code;

•
telephone number;

•
social insurance, national insurance, US taxpayer and/or foreign tax
identification number;

•
salary;

•
country of citizenship and nationality;

•
any Common Stock or directorships held in the any of the Relevant TriMas
Companies;



x

--------------------------------------------------------------------------------





•
details of all awards or any other entitlement to Common Stock awarded,
cancelled, exercised, vested, unvested or outstanding in Grantee’s favour; and

•
reference number (where relevant to link the Grantee’s benefits under the Plan
to other documentation issued to or from the US Department of the Treasury
Internal Revenue Service).

The processing of the personal data set out above is mandatory in order for the
Relevant TriMas Companies to provide and administer the Plan.
Purposes of Processing Personal Data
The Relevant TriMas Companies will process the Grantee’s personal data for the
purposes of:
•
administering and maintaining the Plan relating to the Grantee and records
associated with the Plan (including maintaining a database of Participants in
the Plan);

•
providing information to (i) trustees of any employee benefit trust or (ii) the
third party administrators involved directly or indirectly in the operation of
the Plan (as set out in the “Sharing Personal Data with Third Parties” section
below);

•
providing information relating to Grantee in connection with the operation of
the Plan to HM Revenue and Customs in the United Kingdom as required by law;

•
to enable any potential purchasers of the business and/or assets of any of the
Relevant TriMas Companies and/or their Subsidiaries to (i) complete due
diligence on, and value, the business and/or assets; and (ii) use such personal
data for the operation of their business;

•
obtaining legal and other professional advice; and

•
establishing, exercising or defending legal rights.

Legal Basis for Processing Personal Data
The processing of the Grantee’s personal data:
•
in relation to the information provided to HM Revenue and Customs in the United
Kingdom and the Department of the Treasury Internal Revenue Service in the
United States of America, is necessary for compliance with a legal obligation to
which the Relevant TriMas Companies are subject;



xi

--------------------------------------------------------------------------------





•
in relation to (i) obtaining legal and other professional advice; and (ii)
establishing, exercising or defending legal rights, is pursuant to the Relevant
TriMas Companies’ legitimate interests of commencing and/or handling any legal
proceedings (including prospective legal proceedings), for obtaining legal
advice or for establishing, exercising or defending legal rights;

•
in respect of all other personal data set out above, is necessary for the
performance of the Performance Stock Units Agreement between the Grantee and
TriMas Corporation.

The Relevant TriMas Companies will also process the Grantee’s personal data as
necessary to comply with any legal obligations to which the Relevant TriMas
Companies are subject.
Sharing Personal Data with Third Parties
The Grantee’s personal details as set out above will be transferred between the
Grantee’s Employer and the Company in order to administer and maintain the Plan
and records associated with the Plan.
The Company is based in the United States of America which is not designated by
the European Commission as providing an adequate level of protection for
personal data. As such, the Grantee’s Employer and the Company have entered into
a data transfer agreement governed by standard data protection clauses adopted
by the Commission to safeguard personal data in respect of these transfers. The
Grantee can obtain a copy of this data transfer agreement by contacting the
TriMas Corporate Benefits Group at 248-631-5450 or 38505 Woodward Avenue, Suite
200, Bloomfield Hills, Michigan 48304. 
The Relevant TriMas Companies will also share the Grantee’s personal data with
National Financial Services LLC, Fidelity Stock Plan Services LLC and Fidelity
Brokerage Services LLC (part of the FMR LLC group of companies) which are based
in the United States of America. The Company has entered into a data transfer
agreement governed by standard data protection clauses adopted by the Commission
to safeguard personal data in respect of these transfers. The Grantee can obtain
a copy of this data transfer agreement by either, (1) contacting your local
human resources representative, (2) contacting Fidelity Stock Plan Services by
calling 1-800-844-9354 (Domestic) or 1-800-544-0275 (International), and (3) by
logging into Grantee’s Fidelity account at www.netbenefits.fidelity.com and
visiting the Plan & Grant Documents section of the Grantee’s account. 
In the event that the Relevant TriMas Companies sell any part(s) of their
business and/or assets, they will also disclose the Grantee’s personal data to
actual or potential purchasers of parts of its business or assets, and their
respective advisers and insurers for the potential purchaser’s legitimate
interests of:


xii

--------------------------------------------------------------------------------





•
enabling potential purchasers to complete due diligence on, and value, the
business and/or assets;

•
transferring the personal data in connection with any relevant sale and the
transfer of the Relevant TriMas Company’s contractual rights and/or obligations;
and

•
the use of such personal data by a purchaser for the operation of its business.

The Relevant TriMas Companies will also share the Grantee’s personal data with:
•
its professional advisors, auditors, service providers;

•
HM Revenue and Customs in the United Kingdom and the Department of the Treasury
Internal Revenue Service in the United States of America and other regulators,
and governmental and law enforcement agencies; and

•
third parties if it is under a duty to disclose or share the Grantee’s personal
data in order to comply with any laws, regulations or good governance
obligations, or in order to enforce or to protect its rights, property or
safety, or that of its customers or other persons with whom it has a business
relationship.

Retention of Personal Data
The Relevant TriMas Companies will retain the Grantee’s personal data for the
duration of the Plan and for a further period of eight years after the Grantee
ceases to be a member of the Plan.
The Relevant TriMas Companies will retain the Grantee’s personal data for longer
than the period specified above if required by law, to defend or exercise legal
rights (such as defending legal claims) or to comply with regulatory
obligations.
The Grantee’s Rights
In order to control the use of their personal data, each Grantee has the
following controls over their personal data:
•
Each Grantee may request access to or copies of the personal data that the
Relevant TriMas Companies hold about them by contacting their local human
resources representative;

•
If the Grantee believes that any information the Relevant TriMas Companies hold
about them is incorrect or incomplete, the Grantee should contact their local
human resources representative as soon as possible. The Relevant TriMas
Companies will take steps to seek to correct or update any information if they
are satisfied that the information they holds is inaccurate. In certain



xiii

--------------------------------------------------------------------------------





circumstances, the Grantee may also request that the Relevant TriMas Companies
restrict their processing;
•
Each grantee may request that their personal data be deleted where it is no
longer necessary for the purposes for which it is being processed and provided
there is no other lawful basis for which the Relevant TriMas Companies may
continue to process such personal data. The Grantee can exercise this right by
contacting their local human resources representative;

•
If the Relevant TriMas Companies are processing the Grantee’s personal data to
meet their legitimate interests (as set out above), the Grantee may object to
the processing of their personal information by the Relevant TriMas Companies.
If the Relevant TriMas Companies are unable to demonstrate their legitimate
grounds for that processing, they will no longer process the Grantee’s personal
information for those purposes;

•
Where the Grantee has provided the Relevant TriMas Companies with their personal
data that the Relevant TriMas Companies process using automated means, the
Grantee may be entitled to a copy of that personal data in a structured,
commonly-used and machine readable format. The Grantee can exercise this right
by contacting their local human resources representative.

The Grantee should contact their local human resources representative in
relation to any concerns about how their personal data is processed and the
Relevant TriMas Companies will try to resolve the Grantee’s concerns. However,
if the Grantee considers that the Relevant TriMas Companies is in breach of its
obligations under data protection laws, the Grantee may lodge a complaint with
the Information Commissioner’s Office in the United Kingdom (such as by
accessing https://ico.org.uk/concerns/).”
Loss of Office or Employment. A new Section II.B.17 is added to the Agreement to
read as follows:


“In no circumstances shall Grantee, on ceasing to hold the office or employment
by virtue of which he has been granted this Award, be entitled to any
compensation for any loss of any right or benefit or prospective right or
benefit under this Award or the Plan which he might otherwise have enjoyed
whether such compensation is claimed by way of damages for wrongful dismissal or
other breach of contract or by way of compensation for loss of office or
otherwise.”


Notifications


There are no country-specific notifications.




xiv